Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-12 and 14-24 incorporate the ineligible subject matter of claims 1 or 13 and are therefore rejected for similar reasoning.
Claim 1 recites “recover virtual resources and physical resources in the custom environment” (line 20) and “…closing nodes in virtual resources allocated and freeing physical resources allocated” (line 22-23).  However, it is unclear to the examiner if these virtual resources and physical resources directly correlate to the previously claimed “virtual resources” and “physical resources” in lines 16 or 18 of the claim.  Claims 13 and 25 recite similar subject matter and are therefore rejected for similar reasoning. 
Claim 1 recites “the physical resources and the virtual resources” in line 21 of the claim.  It is unclear to the examiner which of the previously claimed physical and virtual resources are being Claims 13 and 25 recite similar subject matter and are therefore rejected for similar reasoning.  
Claim 1 recites “when tasks using the physical resources and the virtual resources ordered are complete”.  It is unclear to the examiner which tasks are being referred to.  For purposes of expedited prosecution, the examiner has interpreted the tasks to be “tasks of the specified test scenario”.  Claims 13 and 25 recite similar subject matter and are therefore rejected for similar reasoning.  
Claim 25 recites “…which instructions when executed…” in line 2 of the claim.  However, it is unclear to the examiner whether these claimed instructions directly relate to the previously claimed instructions (see line 1), or whether they are entirely new instructions.  For purposes of the expedited prosecution, the examiner interprets the instructions in line 2 to directly refer to the instructions in line 1 of the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,606,661 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a slightly broadened version of the claims of the Patent.  Therefore, the instant application is anticipated by the Patent:

Instant Application
Patent
A system for managing custom environments, including: one or more processors coupled with memory storing instructions that, when executed, perform actions implementing: 
1. A system for managing custom environments, including: one or more processors coupled with memory storing instructions that, when executed, perform actions implementing: 
one or more request receivers that receive orders from requestors including a first order 
one or more request receivers that receive orders from requestors including a first order requesting a custom environment or modification to a custom environment; 

the first order including a first prioritization that depends upon a quota for prioritized allocation of resources of a first requestor making the first order, and a specified test scenario to be performed; and store the first order in a request queue that holds multiple orders having different prioritizations and made by different requestors;
one or more pooled resource managers that track available resources and unavailable resources in a resource pool comprising of virtual resources and physical resources deployed on machines external to the system; 
one or more pooled resource managers that track available resources and unavailable resources in a resource pool comprising of virtual resources and physical resources deployed on machines external to the system; 
one or more configurators that create custom environments based upon multiple orders received by: 
one or more configurators that create custom environments based upon multiple orders received by: 
retrieving an order in the request queue and allocating available virtual resources and physical resources from the resource pool to create or customize the custom environment specified in the order including allocating specific ones of virtual resources and physical resources to meet requirements of the specified test scenario, and at least commence returning the custom environment to the requestor of the order; and 
retrieving an order in the request queue, checking whether the order retrieved has higher prioritization than other orders in the request queue and whether resources are available in the resource pool to meet the order, and whenever the order has a higher prioritization than other orders in the request queue and there are sufficient resources available in the resource pool to fill the order, allocating available virtual resources and physical resources from the resource pool to create or customize the custom environment specified in the order including allocating specific ones of virtual resources and physical resources to meet requirements of the specified test scenario; and at least commence returning the custom environment to the requestor of the order; and
wherein the one or more pooled resource managers is configured to automatically recover virtual resources and physical resources in the custom environment when tasks using the physical resources and the virtual resources ordered are complete, wherein the recovering includes closing nodes in virtual resources allocated and freeing physical resources allocated.
wherein the one or more pooled resource managers is configured to automatically recover virtual resources and physical resources in the custom environment when tasks using the physical resources and the virtual resources ordered are complete, wherein the recovering includes closing nodes in virtual resources allocated and freeing physical resources allocated.


.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0150399 A1 (see PTO-892) teaches requesting execution environments for tasks and generating execution environments in response to the requested tasks.
US 2015/0046922 A1 (see PTO-892) teaches deallocating computing resources allocated to a virtual computer system after processing a request at the virtual computer system.
US 2014/0359356 A1 (see PTO-892) teaches general virtual machine shutdown procedures and deallocating the assigned resources to the virtual machines being shut down.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






Jonathan Bui
/JONATHAN A BUI/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        January 29, 2021